431 F.2d 474
UNITED STATES of America, Plaintiff-Appellee,v.Griffin Thomas WILLIAMS, Jr., Defendant-Appellant.
No. 29219 Summary Calendar.**Rule 18, 5th Cir.; See Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5th Cir., 1970,

431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Oct. 2, 1970.
William W. Barham, court-appointed, Atlanta, Ga., for appellant.
John W. Stokes, Jr., U.S. Atty., Allen I. Hirsch, Asst. U.S. Atty., Atlanta, Ga., for appellee.
Appeal from the United States District Court for the Northern District of Grorgia at Atlanta; Newell Edenfield, District Judge.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5 Cir., 1970)